DETAILED ACTION

This action is in response to the application filed on 12/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US Patent 9553513). 	Regarding claim 8, Xu discloses (see fig. 5-6) a control circuit comprising: calibration circuitry (601/201) configured to operate in first and second control modes (sampling mode and holding mode), provide a calibration voltage in the first control mode (providing VHOD), and store the calibration voltage in the second control mode (holding operation of VHOD), wherein: in a first instance of the first control mode, the calibration voltage is based on a difference between a feedback voltage and a reference voltage (VHOD is based on the error signal, which is a difference between the output voltage and Vref); and in a second instance of the first control mode, the calibration voltage is the stored calibration voltage from the second control mode (refreshing/holding of VHOD based on VSH signal input); a comparator (102) coupled to a switch (connection to M1) and the calibration circuitry (connection to output from 601), and configured to provide a loop control signal (output from 102) based on a combination of at least the feedback voltage (error signal input to 601 is based on feedback voltage), the reference voltage (error signal input to 601 is based on Vref), the calibration voltage (output from 601 to 102), and a ripple voltage representative of an inductor current (see ripple present in RFLTI in fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent 10056830) in view of Xu (US Patent 9553513). 	Regarding claim 1, Hu et al. discloses (see fig. 1-2) a converter system, comprising: a switch (Q1/Q2) adapted to be coupled to an inductor (connection of Q1/Q2 to 112), and configured to switch between first and second states responsive to a loop control signal (operation of Q1/Q2 being switched on and off based on gate signal). 	Hu et al. does not disclose calibration circuitry configured to operate in first and second control modes, provide a calibration voltage in the first control mode, and store the calibration voltage in the second control mode, wherein: in a first instance of the first control mode, the calibration voltage is based on a difference between a feedback voltage and a reference voltage; and in a second instance of the first control mode, the calibration voltage is the stored calibration voltage from the second control mode; a comparator coupled to the switch and the calibration circuitry, and configured to provide the loop control signal based on a combination of at least the feedback voltage, the reference voltage, the calibration voltage, and a periodic signal. 	Xu discloses (see fig. 5-6) calibration circuitry (601/201) configured to operate in first and second control modes (sampling mode and holding mode), provide a calibration voltage in the first control mode (providing VHOD), and store the calibration voltage in the second control mode (holding operation of VHOD), wherein: in a first instance of the first control mode, the calibration voltage is based on a difference between a feedback voltage and a reference voltage (VHOD is based on the error signal, which is a difference between the output voltage and Vref); and in a second instance of the first control mode, the calibration voltage is the stored calibration voltage from the second control mode (refreshing/holding of VHOD based on VSH signal input); a comparator (102) coupled to a switch (connection to M1) and the calibration circuitry (connection to output from 601), and configured to provide a loop control signal (output from 102) based on a combination of at least the feedback voltage (error signal input to 601 is based on feedback voltage), the reference voltage (error signal input to 601 is based on Vref), the calibration voltage (output from 601 to 102), and a periodic signal (RFLTI input to 102. RFLTI is also shown in fig. 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hu et al. to include the features of Xu because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claims 2, Hu et al. discloses mode control circuitry (250) adapted to be coupled to the inductor (connection to 212), and configured to: sense an inductor current through the inductor (operation of 250 sensing the inductor current IL); and provide a mode control signal indicating a first control mode or a second control mode based on the inductor current (output from 250 indicating a first mode (IL>ILoad) or a second mode (IL<ILoad). 	Hu et al. does not disclose logic control circuitry coupled between the comparator and the switch, and configured to switch the switch between the first and second states responsive to the loop control signal; and wherein the calibration circuitry is configured to provide the calibration voltage by integrating the difference between the feedback voltage and the reference voltage, and the periodic signal is a ripple voltage representative of the inductor current. 	Xu discloses (see fig. 5-6) logic control circuitry (103) coupled between the comparator (102) and switch (M1), and configured to switch the switch between the first and second states responsive to a loop control signal (operation of 103 controlling the state of M1 based on output from 102); and wherein the calibration circuitry (601/201) is configured to provide the calibration voltage (VHOD) by integrating the difference between the feedback voltage and the reference voltage (operation of 201 used in producing VHOD), and the periodic signal (RFLTI) is a ripple voltage representative of the inductor current (see ripple present in RFLTI in fig. 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hu et al. to include the features of Xu because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent 9553513) in view of Hu et al. (US Patent 10056830). 	Regarding claim 9, Xu discloses (see fig. 5-6) logic control circuitry (103) coupled between the comparator (102) and adapted to be coupled through a switch (M1) to an inductor (see column 1 lines 20-32, which states that converter 110 could be a buck converter, which would comprise an inductor), and configured to switch the switch between the first and second states responsive to a loop control signal (operation of 103 controlling the state of M1 based on output from 102); and wherein the calibration circuitry (601/201) is configured to provide the calibration voltage (VHOD) by integrating the difference between the feedback voltage and the reference voltage (operation of 201 used in producing VHOD), and the periodic signal (RFLTI) is a ripple voltage representative of the inductor current (see ripple present in RFLTI in fig. 5). 	Xu does not disclose mode control circuitry adapted to be coupled to the inductor and configured to: sense an inductor current through the inductor and provide a mode control signal indicating a first control mode or a second control mode based on the inductor current.  	Hu et al. discloses mode control circuitry (250) adapted to be coupled to the inductor (connection to 212), and configured to: sense an inductor current through the inductor (operation of 250 sensing the inductor current IL); and provide a mode control signal indicating a first control mode or a second control mode based on the inductor current (output from 250 indicating a first mode (IL>ILoad) or a second mode (IL<ILoad). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Xu to include the features of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 15, the prior art fails to teach or disclose a converter system comprising: switching circuitry comprising: calibration circuitry comprising: an error amplifier having: a first input configured to receive a feedback voltage; a second input configured to receive a reference voltage; and an amplifier output at which the error amplifier is configured to provide an error amplifier output voltage; a first capacitor; a second capacitor; switching circuitry comprising: a first set of switches configured to, in a first control mode, couple the first capacitor between the first input and the amplifier output, and couple the second capacitor between the second input and a first bias voltage terminal; and 21T90576US01 a second set of switches configured to, in a second control mode, couple the first capacitor between the second input and a second bias voltage terminal, and couple the second capacitor between the first input and the amplifier output, in combination with all the limitations set forth in claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Schiff (US 2007/0001655) discloses a switching power supply control with phase shifting. 	Huang et al. (US Patent 7230406) discloses a fixed-frequency current mode converter and control method thereof. 	Omi et al. (US Patent 9148917) discloses a load driving device and electronic device using the same. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838